DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over Kamatani et al. (US 2010/0219407; cited in Applicant’s IDS).
Regarding Claims 1, 2, 4-10, and 12-14, Kamatani teaches an organic metal complex (i.e. organometallic compound) having a structure represented by the general formula MLmL’n where m may be equal to 1 and n may be equal to 2 (Abstract).  
A partial structure MLm is represented by the following general formula (2):

    PNG
    media_image1.png
    209
    222
    media_image1.png
    Greyscale

A represents a benzoquinoline or benzoisoquinoline skeleton (p. 2, [0024]).  B may be a heterocycle (p. 3, [0037]) such as a carbazolyl group (p. 4, [0046]).  Preferred benzoquinoline or benzoisoquinoline structures include the following:

    PNG
    media_image2.png
    363
    327
    media_image2.png
    Greyscale


A partial structure ML’n may have the following structure represented by general formula (11) or (12) (p. 4, [0050]):
(11)
    PNG
    media_image3.png
    161
    190
    media_image3.png
    Greyscale
		(12)
    PNG
    media_image4.png
    163
    198
    media_image4.png
    Greyscale

R73-79 may be hydrogen, halogen, substituted or unsubstituted alkyl, alkoxy, aralkyl, substituted amino, substituted or unsubstituted aryl, or substituted or unsubstituted heterocycle (p. 46, Claim 2).  
When m=1; n=2; B is a carbazolyl group; A is benzo[f]quinoline as shown above; and L’ has a structure according to general formula (12), Kamatani’s organometallic compound has one of the following structures:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

This reads on the organometallic compound of Claim 1 where M=Ir; L1 corresponds to Formula 2 where Y2-8 are C(R3) and R3 is H; Y1 is carbon bonded to Y9; Y9 is carbon; a double bond exists between Y9 and the N atom in CY1; CY1 is a benzo[f]quinoline group; X1 is N(R21) where R21 is H; L2 is a monovalent organic ligand; m=1; n=2; m+n=3; both L2 groups are identical to each other; and L1 and L2 are different from one another.  
The various ligands and substituents applied above are disclosed by Kamatani with sufficient specificity to anticipate Claims 1, 2, 4-10, and 12-14.
In the alternative, all of the ligands, substituents, and variables combined to arrive at the compounds illustrated above are disclosed by Kamatani as being suitable for use in this capacity.  It would have been obvious to one of ordinary skill in the art at the time of the invention to make the necessary selections to arrive at the compounds illustrated above based on the disclosed suitability of each selection for Kamatani’s intended use.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” (325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  Claims 1, 2, 4-10, and 12-14 are therefore unpatentable over Kamatani as applied above.
Regarding Claim 11, Kamatani teaches benzo[f]isoquinoline groups having the following structure (p. 3, [0024]):

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
The R26 substituent in this structure corresponds to the claimed R11, and may be halogen, substituted or unsubstituted alkyl, alkoxy, aryloxy, aralkyl, substituted amino, substituted or unsubstituted aryl, or substituted or unsubstituted heterocyclic groups (p. 3, [0025]).
Regarding Claims 15-17, Kamatani teaches an organic light-emitting device including an anode, a hole transport layer, an emission layer, an electron transport layer, and a cathode sequentially formed on a substrate (p. 32, [0118]).  The organometallic compound is included in the emission layer (p. 33, [0123]).
Regarding Claim 18, the emission layer also includes a host (p. 33, [0123]).  The organometallic compound is included in the amount of 0.01-20 wt% relative to the host (p. 37, [0133]), indicating that the host is present in a larger amount than the organometallic compound.
Regarding Claim 19, although not expressly described as such, Kamatani’s composition as applied above is identical to that of Claim 1 and is therefore capable of functioning as a diagnostic composition as claimed.

Claim Rejections - 35 USC § 103

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamatani as applied above, further in view of Horiuchi et al. (US 2015/0364701; cited in Applicant’s IDS).
Regarding Claim 3, Kamatani as applied above reads on the organometallic compound of Claim 1 where X1 is NH.  Kamatani suggests the use of heterocycle groups such as carbazole for structural element B (p. 3, [0037]; p. 4, [0046]).  Kamatani does not teach the use of compounds according to Claim 1 where X1 is O or S.
In the same field of endeavor, Horiuchi teaches organic light-emitting elements comprising an emission layer which includes an iridium complex (Abstract).  Suitable iridium complexes include the following partial structure (p. 2, [0027]):

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Examples of the group represented by A1 include heterocycles.  Preferred heterocycles include carbazole, as well as dibenzofuran and dibenzothiophene (p. 2, [0030]).  These heterocyclic groups are disclosed in parallel as equally suitable and preferred embodiments of Horiuchi’s A1 group, and are therefore recognized by the prior art as equivalents suitable for the same purpose.
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Kamatani’s carbazole group with a dibenzofuran or dibenzothiophene group, as Horiuchi recognizes these heterocycles as equivalents suitable for the same purpose (i.e. as aromatic substituents in benzo[f]isoquinoline-based iridium organometallic complexes used in on organic light-emitting elements).  It is prima facie obvious to substitute equivalents known for the same purpose, so long as the equivalency is recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
Modification of Kamatani in view of Horiuchi results in complexes having the following formulae:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

where X1 is O (when dibenzofuran is selected) or S (when dibenzothiophene is selected).  These structures read on Claim 3.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762